UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- Exact name of registrant as specified in charter: Putnam Diversified Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2010 Date of reporting period: October 1, 2009  September 30, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Diversified Income Trust Annual report 9 | 30 | 10 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 11 Your funds expenses 13 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders 21 Financial statements 22 Federal tax information 99 Shareholder meeting results About the Trustees Officers Message from the Trustees Dear Fellow Shareholder: Even in the midst of a challenging economic recovery, bright spots are emerging. U.S. corporate balance sheets are strong, with companies delivering healthy profits and holding record amounts of cash. If there is a lesson to be gleaned from recent events, it is the easily overlooked risk of investors missing out on market surges, which can come swiftly. For example, U.S. stocks recorded their best September in 71 years. In todays ever-changing investment environment, where markets can move quickly in either direction, we believe Putnams risk-focused, active-management approach is well suited for pursuing opportunities for our shareholders. In developments affecting oversight of your fund, Barbara M. Baumann has been elected to the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan, who has retired from the Board of Trustees, for her many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking broad diversification across global bond markets When Putnam Diversifi ed Income Trust was launched in 1988, its three- pronged focus on U.S. investment -grade bonds, high-yield corporate bonds, and non-U.S. bonds was considered innovative. Lower-rated, higher- yielding corporate bonds were relatively new, having just been established in the late 1970s. In addition, at the time of the funds launch, few investors were venturing outside the United States for fixed- income opportunities. In the two decades since then, the bond investment landscape has undergone a transformation. New sectors such as mortgage- and asset- backed securities now make up a sizable portion of the U.S. investment -grade market. The high-yield corporate bond sector has also grown significantly. Outside the United States, the introduction of the euro fostered the development of a large market of European government bonds. There are also growing opportunities to invest in the government and corporate debt of emerging -market countries. The funds investment perspective has been broadened to keep pace with the market expansion over time. To process the markets increasing complexity, Putnams fixed- income group aligns teams of specialists with varied investment oppor tunities. Each team identifies compelling strategies within its area of expertise. The funds managers select from among these strategies, striving to systematically build a diversifi ed portfolio that carefully balances risk and return. The funds multi- strategy approach is designed to target the expanding opportu nities in todays global bond marketplace. As different factors drive the performance of various fixed- income sectors, the fund seeks to take advantage of changing market leadership in pursuit of high current income consistent with capital preservation. Consider these risks before investing: International investing involves certain risks, such as currency fl uctuations, economic instability, and political developments. Additional risks may be associated with emerging -market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage
